DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed 16 June 2022, the following changes have been made: Claims 1, 3, 8-9, 11-14, 19-20, 23-24 have been amended. Claims 2, 7, 10, 18 and 21 have been cancelled. 
Claims 1, 3-6, 8-9, 11-17, 19-20, and 22-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-9, 11-17, 19-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-6, 8-9, and 11), machine (claims 13-17, 19-20, and 22-23), article of manufacture (claim 24) which recite steps of categorizing, by the processor, one or more outcomes of transaction claim processing extracted from one or more messages received from a transaction processing system into predetermined categories using machine learning models on the extracted, wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims; computing, by the processor, probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories, wherein one or more machine learning models are selected based on the selected category of outcomes, and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models; and generating, by the processor, one or more actionable(s) based on a comparison between the computed probability of the one or more predefined parameters with corresponding predefined thresholds; executing, by the processor, the one or more actionables using one or more Application Programming Interface (API) calls to the transaction processing system, wherein executing the one or more actionable includes executing steps to act on the computed probability of the one or more predefined parameters.

Step 2A Prong 1
These steps of automating transaction processing, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing a commercial or legal interaction by automating transaction processing in response to messages generated based on a transaction claim received by a transaction processing system. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using processor, everything else in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-6, 8-9, 11, 14-17, 19-20, and 22-23, reciting particular aspects of one or more messages being generated by transaction processing system, the one or messages are IoT messages, the transaction claim includes information associated with services rendered by a service provider, one or more outcomes of transaction processing includes various actionable(s), wherein the one or more predetermined categories include clam adjustments, partial payments, & requesting explanations, historical data includes the previous transaction claims, one or more defined parameters including at least one of leaving of a health plan by the member, appealing against claim by the member or the service provider, & successful claim adjustment, and wherein the one or more predefined parameters are prioritized based on a predefined order are methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as computing, by the processor, probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0012] to [0039], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of categorizing, by the processor, one or more outcomes of transaction processing extracted from one or more messages received from a transaction processing system into predetermined categories amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims; wherein one or more machine learning models are selected based on the selected category of outcomes, and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models; and executing, by the processor, the one or more actionables using one or more Application Programming Interface (API) calls to the transaction processing system, see MPEP 2106.05(h))

Dependent claims 3-6, 8-9, 11, 14-17, 19-20, and 22-23 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-6, 8-9, 11, 17, 19-20, and 22-23 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3 and 14 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as categorizing, by the processor, one or more outcomes of transaction processing extracted from one or more messages received from a transaction processing system into predetermined categories, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); computing, by the processor, probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories; and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims, see Sparks et al. [pg. 1188, Col. 2] “MLTable allows users to load their data in an unstructured or semi-structured format, apply a series of transformations, and subsequently train a model,” MLI: An API for Distributed Machine Learning; executing, by the processor, the one or more actionables using one or more Application Programming Interface (API) calls to the transaction processing system, see Sparks et al. [1188] “Early efforts to develop more scalable tools and APIs for ML focused on specific applications. Systems like liblinear [20], Vowpal Wabbit [8], and Shogun [7] initially focused on linear models, online learning, and kernel methods, respectively.,” MLI: An API for Distributed Machine Learning, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, 11-17, 19-20, and 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Hinz et al. (US8355926B1) in view of Becerra et al. (US20100145734A1) and further in view of Cella (US20200219188A1).
Regarding claim 1, Hinz discloses categorizing, by the processor, one or more outcomes of transaction claim processing extracted from one or more messages received from a transaction processing system into predetermined categories ([Col. 7 lines 59-67] “In the example shown, each record includes a PCC field 1132, a category specifier field 1134, and a KAA specifier field 1136. Other fields may be provided, such as a reference table assignment field or reference set assignment field. The records categorize each PCC into a specific category (e.g., 'Basic'), into a specific KAA, and, optionally, into a specific reference table in a specific reference set for any particular HPCA model.”)
using machine learning models on the extracted outcomes ([Col. 10 lines 30-39] “For example, the system 1200 may accept input from a business consultant that specifies a capability for analysis. The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404).”)
wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims ([Col. 10 lines 2-9] “As another example, the capability assessment logic 1244 may implement an expert system (e.g., based on a neural network 5 trained on prior determinations) that analyzes the determined characteristics with respect to the performance capability criteria and ascertains where the capability under examination falls along the scale of mastery 146 for each of the key assessment areas, or overall on the scale of mastery.”)
wherein one or more machine learning models are selected based on the selected category of outcomes ([Col. 10 lines 37-39] “The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404). The corresponding performance capability assessment model may be pre-defined in the capability detail pool 1100.”)
executing, by the processor, the one or more actionables using one or more Application Programming Interface (API) calls to the transaction processing system ([Col. 13 lines 2 to 8] “Alternatively or additionally, the logic may be implemented as analog or digital logic using hardware, such as one or more integrated circuits, or one or more processors executing instructions; or in software in an application programming interface (API) or in a Dynamic Link Library (DLL), functions available in a shared memory or defined as local or remote procedure cells; or as a combination of hardware and software.”)


Hinz does not explicitly disclose however Becerra teaches computing, by the processor, probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories ([0079] “The decision of what source to use is also model-driven, where the confidence level for each data source is determined using a variety of statistical modeling techniques. For example, in the death claim illustrations discussed previously, those two claims might receive either a high or low risk associated with the claim. In the case of the death involving the 80-year-old insured, the model might profile the risk as low. In the case of the $100,000 claim, the model may categorize the claim as high.”)
and generating, by the processor, one or more actionables based on a comparison between the computed probability of the one or more predefined parameters with corresponding predefined thresholds ([0148] “Having found, modified, or calculated the RAS for the claim at node 258, the system proceeds to step 6 in which a TCL associated with that RAS is retrieved at 266. Such TCLs will be stored in database 268, typically via a “lookup table.” As explained above, this TCL, or total confidence level, score determines the specific tolerance threshold that must be satisfied by the successful match of the corroborating documentary or verbal independent data sources in the aggregate to verify the claim through the ALV process. Higher RAS values will require higher TCL scores to reflect the claim's higher degree of risk to the insurance company or financial institution for fraud or error. Lower risk claims, by contrast, will require a lower TCL score, thereby enabling the claim to be verified via the ALV process with fewer corroborating data source matches. If a TCL is not found by the system for the claim, then the audit log 270 is updated to reflect this fact, and the system will proceed to customer-provided loss verification of the claim.”)
wherein executing the one or more actionable includes executing steps to act on the computed probability of the one or more predefined parameters ([0080] “Thus, a score of “4” determines that the transaction is high risk and may require validation via a data source, which has been determined to provide 100% confidence, or in combination of sources which collectively provide 100% confidence, in the form of full documentation before a payment or deferment is granted. By contrast, a low score of “1” may yield less documentation requirement. A very low score of “0” may prompt no required validation through a data source for approval.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes with Becerra’s techniques for automated claims processing. The motivation for the combination of Hinz and Becerra is to incorporate loss validation processes in order to mitigate risks associated with fraud or errors (See Becerra, Background).

Hinz in view of Becerra does not explicitly disclose however Cella teaches and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models ([1074] “The value output for a category is the probability that the case being evaluated has that category.” [1085] “In embodiments, methods and systems described herein that involve an expert system or self-organization capability may use a probabilistic neural network (PNN), which in embodiments may comprise a multi-layer (e.g., four-layer) feed forward neural network, where layers may include input layers, hidden layers, pattern/summation layers and an output layer.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes and Becerra’s techniques for automated claims processing with Cella’s techniques for smart transactions. The motivation for the combination of Hinz, Becerra, and Cella is to incorporate loss validation processes in order to automatically but also accurately assess parameters associated with transaction processing (See Cella, Abstract).
Regarding claim 3, Hinz discloses wherein each of the one or more messages are generated by the transaction processing system on receiving a transaction claim, each of the one or more messages represent information associated with the transaction processing, and comprises at least a transaction claim ([Table 71 Col. 101] “Basic: For EDI claims/encounters, edits are automated for many steps, but are manual for attachments and suspended claims/encounters. COB is conducted by denying claims using the resource intensive payer-provider model.”)

Note: EDI transactions electronically are sent using messages with codes associated with the type of transaction(s). 
liabilities of associated parties and one or more outcomes ([Table 68 Col. 95] “Information from all program eligibility systems is used to establish the amount of the member liability in a centralized member accounting system associated with the Member Registry.”)
Regarding claim 4, Hinz discloses wherein the one or more messages are IOT (Internet of Things) messages ([Col. 8 lines 7-12] “The system 1200 may include a local display 1212 and input/output interfaces 1217 (e.g., including a keyboard, mouse, microphone, speakers, or other device), and, through the communication interface 1214 and networks 1216, may communicate with remote devices 1218 and remote displays 1220. The networks 1216 may be any combination of external networks (e.g., the Internet) and internal networks (e.g., corporate LANs).”)
Regarding claim 5, Hinz discloses wherein the transaction claim includes information associated with services rendered by a service provider to a member of a third-party payer service ([Table 65 Col. 91] “Service authorization is embedded in the provider to payer system communication. As the provider enters service data into the CLINICAL DATA, authorization is immediately established by the payer application.”)
Regarding claim 6, Hinz discloses wherein the one or more outcomes of transaction processing include issuance of complete payment associated with the transaction claims, denying transaction claims, requesting for more information, requesting explanations, and providing claim adjustment options ([Table 71 Col. 101] “COB is conducted by denying claims using the resource intensive payer-to-provider model.”)
Regarding claim 8, Hinz discloses wherein the one or more predetermined categories include claim adjustments, partial payments, and requesting explanations ([Table 70 Col. 99] “Capability: Apply Mass Adjustment Market Leading”)
Regarding claim 9, Hinz discloses wherein the historical data includes the previous transaction claims that are maintained throughout a predefined duration ([Table 85 Col. 115] “Staff performs search on the claims history data store (for claims in process) or the claims history repository for claims that have been adjudicated.”)
Regarding claim 11, Hinz discloses wherein the one or more predefined parameters include at least one of: leaving of a health plan by the member, appealing against claim by the member or the service provider, and successful claim adjustment ([Table 45 Col. 47] “….performance measures that can be used to adjust rates in real time.”)
Regarding claim 12, Hinz does not explicitly disclose however Becerra teaches wherein the one or more actionable are generated if the computed probability of the predefined parameters is greater than or less than the corresponding predefined thresholds ([0148] “Higher RAS values will require higher TCL scores to reflect the claim's higher degree of risk to the insurance company or financial institution for fraud or error. Lower risk claims, by contrast, will require a lower TCL score, thereby enabling the claim to be verified via the ALV process with fewer corroborating data source matches. If a TCL is not found by the system for the claim, then the audit log 270 is updated to reflect this fact, and the system will proceed to customer-provided loss verification of the claim.”)
wherein the one or more predefined parameters are prioritized based on a predefined order ([0159] “Priority should be given to data sources having a higher “hit rate” unless the cost of accessing that particular data source exceeds its value taking into account its hit rate.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes with Becerra’s techniques for automated claims processing. The motivation for the combination of Hinz and Becerra is to incorporate loss validation processes in order to mitigate risks associated with fraud or errors (See Becerra, Background).
Regarding claim 13, Hinz discloses a memory storing program instructions ([Col. 8 lines 2 to 3] “The system 1200 includes a processor 1202 and a memory 1204.”)
a processor configured to execute program instructions stored in the memory to execute ([Col. 12 lines 40 to 43] “A processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit (ASIC), discrete logic, or a combination of other types of circuits or logic.”)
a transaction outcome assessment engine ([Table 54 Col. 65] “….and rules-engines to meet the needs of programs besides FFS.”)
categorize one or more outcomes of transaction claim processing extracted from one or more messages received from a transaction processing system into predetermined categories ([Col. 7 lines 59-67] “In the example shown, each record includes a PCC field 1132, a category specifier field 1134, and a KAA specifier field 1136. Other fields may be provided, such as a reference table assignment field or reference set assignment field. The records categorize each PCC into a specific category (e.g., 'Basic'), into a specific KAA, and, optionally, into a specific reference table in a specific reference set for any particular HPCA model.”)
using machine learning models on the extracted information ([Col. 10 lines 30-39] “For example, the system 1200 may accept input from a business consultant that specifies a capability for analysis. The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404).”)
wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims ([Col. 10 lines 2-9] “As another example, the capability assessment logic 1244 may implement an expert system (e.g., based on a neural network 5 trained on prior determinations) that analyzes the determined characteristics with respect to the performance capability criteria and ascertains where the capability under examination falls along the scale of mastery 146 for each of the key assessment areas, or overall on the scale of mastery.”)
wherein one or more machine learning models are selected based on the selected category of outcome ([Col. 10 lines 37-39] “The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404). The corresponding performance capability assessment model may be pre-defined in the capability detail pool 1100.”)
execute the one or more actionable(s) using one or more Application Programming Interface (API) calls to the transaction processing system ([Col. 13 lines 2 to 8] “Alternatively or additionally, the logic may be implemented as analog or digital logic using hardware, such as one or more integrated circuits, or one or more processors executing instructions; or in software in an application programming interface (API) or in a Dynamic Link Library (DLL), functions available in a shared memory or defined as local or remote procedure cells; or as a combination of hardware and software.”)

Hinz does not explicitly disclose however Becerra teaches compute probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories ([0079] “The decision of what source to use is also model-driven, where the confidence level for each data source is determined using a variety of statistical modeling techniques. For example, in the death claim illustrations discussed previously, those two claims might receive either a high or low risk associated with the claim. In the case of the death involving the 80-year-old insured, the model might profile the risk as low. In the case of the $100,000 claim, the model may categorize the claim as high.”)
generate one or more actionables based on a comparison between the computed probability of the one or more predefined parameters with corresponding predefined thresholds ([0148] “Having found, modified, or calculated the RAS for the claim at node 258, the system proceeds to step 6 in which a TCL associated with that RAS is retrieved at 266. Such TCLs will be stored in database 268, typically via a “lookup table.” As explained above, this TCL, or total confidence level, score determines the specific tolerance threshold that must be satisfied by the successful match of the corroborating documentary or verbal independent data sources in the aggregate to verify the claim through the ALV process. Higher RAS values will require higher TCL scores to reflect the claim's higher degree of risk to the insurance company or financial institution for fraud or error. Lower risk claims, by contrast, will require a lower TCL score, thereby enabling the claim to be verified via the ALV process with fewer corroborating data source matches. If a TCL is not found by the system for the claim, then the audit log 270 is updated to reflect this fact, and the system will proceed to customer-provided loss verification of the claim.”)
wherein executing the one or more actionable includes executing steps to act on the computed probability of the one or more predefined parameters ([0080] “Thus, a score of “4” determines that the transaction is high risk and may require validation via a data source, which has been determined to provide 100% confidence, or in combination of sources which collectively provide 100% confidence, in the form of full documentation before a payment or deferment is granted. By contrast, a low score of “1” may yield less documentation requirement. A very low score of “0” may prompt no required validation through a data source for approval.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes with Becerra’s techniques for automated claims processing. The motivation for the combination of Hinz and Becerra is to incorporate loss validation processes in order to mitigate risks associated with fraud or errors (See Becerra, Background).

Hinz in view of Becerra does not explicitly disclose however Cella teaches and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models ([1074] “The value output for a category is the probability that the case being evaluated has that category.” [1085] “In embodiments, methods and systems described herein that involve an expert system or self-organization capability may use a probabilistic neural network (PNN), which in embodiments may comprise a multi-layer (e.g., four-layer) feed forward neural network, where layers may include input layers, hidden layers, pattern/summation layers and an output layer.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes and Becerra’s techniques for automated claims processing with Cella’s techniques for smart transactions. The motivation for the combination of Hinz, Becerra, and Cella is to incorporate loss validation processes in order to automatically but also accurately assess parameters associated with transaction processing (See Cella, Abstract).
Regarding claim 14, the limitations are rejected for the same reasons as stated above form claim 3.
Regarding claim 15, the limitations are rejected for the same reasons as stated above form claim 4.
Regarding claim 16, the limitations are rejected for the same reasons as stated above form claim 5.
Regarding claim 17, the limitations are rejected for the same reasons as stated above form claim 6.
Regarding claim 19, the limitations are rejected for the same reasons as stated above form claim 8.
Regarding claim 20, the limitations are rejected for the same reasons as stated above form claim 9.
Regarding claim 22, the limitations are rejected for the same reasons as stated above form claim 11.
Regarding claim 23, the limitations are rejected for the same reasons as stated above form claim 12.
Regarding claim 24, Hinz discloses a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions that, when executed by a processor ([Col. 12 lines 57-65] “The logic, circuitry, and processing described above may be encoded or stored in a machine-readable or computer readable medium such as a compact disc read only memory (CD ROM), magnetic or optical disk, flash memory, random access memory (RAM) or read only memory (ROM), erasable programmable read only memory (EPROM) or other machine-readable medium such as, for example, instructions for execution by a processor, controller, or other processing device.”)
categorize one or more outcomes of transaction processing extracted from one or more messages received from a transaction claim processing system into predetermined categories ([Col. 7 lines 59-67] “In the example shown, each record includes a PCC field 1132, a category specifier field 1134, and a KAA specifier field 1136. Other fields may be provided, such as a reference table assignment field or reference set assignment field. The records categorize each PCC into a specific category (e.g., 'Basic'), into a specific KAA, and, optionally, into a specific reference table in a specific reference set for any particular HPCA model.”)
using machine learning models on the extracted information ([Col. 10 lines 30-39] “For example, the system 1200 may accept input from a business consultant that specifies a capability for analysis. The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404).”)
wherein the machine learning models are trained using machine learning techniques based on historical data that includes previous transaction claims ([Col. 10 lines 2-9] “As another example, the capability assessment logic 1244 may implement an expert system (e.g., based on a neural network 5 trained on prior determinations) that analyzes the determined characteristics with respect to the performance capability criteria and ascertains where the capability under examination falls along the scale of mastery 146 for each of the key assessment areas, or overall on the scale of mastery.”)
wherein one or more machine learning models are selected based on the selected category of outcome ([Col. 10 lines 37-39] “The system 1200 may query the capability detail pool 1100 for a corresponding performance capability assessment model (1404). The corresponding performance capability assessment model may be pre-defined in the capability detail pool 1100.”)
and execute the one or more actionable(s) using one or more Application Programming Interface (API)  calls to the transaction processing system ([Col. 13 lines 2 to 8] “Alternatively or additionally, the logic may be implemented as analog or digital logic using hardware, such as one or more integrated circuits, or one or more processors executing instructions; or in software in an application programming interface (API) or in a Dynamic Link Library (DLL), functions available in a shared memory or defined as local or remote procedure cells; or as a combination of hardware and software.”)

Hinz does not explicitly disclose however Becerra teaches compute probability of one or more predefined parameters associated with a selected category of outcome from the predetermined categories ([0079] “The decision of what source to use is also model-driven, where the confidence level for each data source is determined using a variety of statistical modeling techniques. For example, in the death claim illustrations discussed previously, those two claims might receive either a high or low risk associated with the claim. In the case of the death involving the 80-year-old insured, the model might profile the risk as low. In the case of the $100,000 claim, the model may categorize the claim as high.”)
generate one or more actionables based on a comparison between the computed probability of the one or more predefined parameters with corresponding predefined thresholds ([0148] “Having found, modified, or calculated the RAS for the claim at node 258, the system proceeds to step 6 in which a TCL associated with that RAS is retrieved at 266. Such TCLs will be stored in database 268, typically via a “lookup table.” As explained above, this TCL, or total confidence level, score determines the specific tolerance threshold that must be satisfied by the successful match of the corroborating documentary or verbal independent data sources in the aggregate to verify the claim through the ALV process. Higher RAS values will require higher TCL scores to reflect the claim's higher degree of risk to the insurance company or financial institution for fraud or error. Lower risk claims, by contrast, will require a lower TCL score, thereby enabling the claim to be verified via the ALV process with fewer corroborating data source matches. If a TCL is not found by the system for the claim, then the audit log 270 is updated to reflect this fact, and the system will proceed to customer-provided loss verification of the claim.”)
wherein executing the one or more actionable includes executing steps to act on the computed probability of the one or more predefined parameters ([0080] “Thus, a score of “4” determines that the transaction is high risk and may require validation via a data source, which has been determined to provide 100% confidence, or in combination of sources which collectively provide 100% confidence, in the form of full documentation before a payment or deferment is granted. By contrast, a low score of “1” may yield less documentation requirement. A very low score of “0” may prompt no required validation through a data source for approval.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes with Becerra’s techniques for automated claims processing. The motivation for the combination of Hinz and Becerra is to incorporate loss validation processes in order to mitigate risks associated with fraud or errors (See Becerra, Background).


Hinz in view of Becerra does not explicitly disclose however Cella teaches and the probability of the one or more predefined parameters is computed based on the selected one or more machine learning models ([1074] “The value output for a category is the probability that the case being evaluated has that category.” [1085] “In embodiments, methods and systems described herein that involve an expert system or self-organization capability may use a probabilistic neural network (PNN), which in embodiments may comprise a multi-layer (e.g., four-layer) feed forward neural network, where layers may include input layers, hidden layers, pattern/summation layers and an output layer.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hinz’s techniques for performance of various Medicaid processes and Becerra’s techniques for automated claims processing with Cella’s techniques for smart transactions. The motivation for the combination of Hinz, Becerra, and Cella is to incorporate loss validation processes in order to automatically but also accurately assess parameters associated with transaction processing (See Cella, Abstract).

Response to Arguments
Applicant’s arguments filed on 16 June 2022 have been considered, but are not fully persuasive. 
Regarding the drawing objection, applicant has removed reference 300 from the specification. Therefore, the drawing objection has been withdrawn.
 Regarding the 112(b) rejection, applicant has clarified the acronym of API and has incorporated that feature into the independent claim(s). Therefore, the 112(b) has been withdrawn.
Regarding the 101 rejection, on pages 9 to13 the applicant argues that the claim as a whole does not recite a mental process. Applicant asserts that conventionally, the entire process of gathering information, claim adjustments etc., during transaction of claim request is complex and time consuming and requires human intervention for transaction claim processing. Applicant submits that, method of amended claim 1 is implemented by a specifically programmed processor by employing trained machine learning models using machine learning techniques to provide for an end-to-end automated method for transaction claim processing. Applicant further elaborates on the claimed invention and states that the claimed processor is a specific processor (not a generic processor) carrying out well-known, conventional, and routine functions that is central to the claimed invention.  Applicant submits that the claimed features cannot be performed in the human mind and also cannot be said to be mere automation of a manual process of transaction claim processing as it involves machine learning models. Applicant cites PTAB (Appeal 2018-007443) which states that claims do not recite a method of organizing human activity when the claims recite artificial intelligent (AI) components like "neural networks" in the context of monitoring machines." Applicant further submits the claims do not recite a mental process when incorporating artificial intelligence and machine learning techniques, based on the context in which they are applied, are computationally complex and cannot be practically performed by the human mind. 


Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that in light of the amendments to claim 1, the claims are now interpreted to recite methods of organizing human activity. However, the overall analysis remains the same. Examiner asserts that even with the recitation of machine learning, the claims still recite an abstract (as will be explained under the Step 2A Prong 2 argument). Examiner also points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The October 2019 guidance states to review the specification. Upon such review, the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.  Additionally, the courts have found processing insurance claims for a covered loss or policy event under an insurance policy fall under methods of organizing human activity (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc. Likewise, examiner asserts that the claimed steps in the present application have been performed by humans. In fact, [0003] of the specification states “The existing transaction processing systems are deterministic in nature and require intensive human intervention in processing a transaction.” Examiner also asserts that the argument by the applicant that the processor is a special processor is not supported by the disclosure in the specification; applicant has also not cited their specification to support this assertion. In regards to PTAB (Appeal 2018-007443), examiner submits that there are at least two major differences between the present application and the ‘443 Appeal. One, the ‘443 Appeal clarifies the type of machine learning algorithm used e.g. neural networks. Two, the ‘443 appeal also describes the operation(s) involved with machine learning i.e. the classifying steps. Applicants claims are much broader than the ‘443 Appeal and are not eligible under Step 2A Prong 1.


The applicant argues on pages 13 to 15 that the claims address a problem using a special purpose processor that integrates the claimed subject-matter to the practical application of automated transaction claim processing, such as, for instance, healthcare claim processing. Applicant submits that claim 1 has been suitably amended to clarify the technical aspects of the invention and the practical application of the claimed elements by imposing meaningful limits on practicing the idea. As amended, applicant states the claimed features add significantly more to mere recitation of abstract idea (Step 2B). Applicant submits that at least the features mentioned in amended claim 1, provide particularity to the claims so that the claims do not cover the full abstract idea itself. Applicant submits that the claimed invention is, therefore, an outcome of inventive technical improvements to existing methods of assessing transaction claim processing. Applicant submits that the claims are not directed to an abstract idea under the 101 analysis (Steps 2A and 2B) and requests withdrawal of the rejection.


Examiner respectfully disagrees with the applicant’s arguments. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of transaction processing, the claimed invention purports to use generic computer components as a tool to automate transaction processing “which significantly reduces human intervention” ([0004] of specification). The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0003] in the specification, is that the entire process of gathering more information, claim adjustments etc. is complex, time consuming and requires human intervention to assess the outcome of transaction processing.. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Utilization of one or more Application Programing Interface (API) calls does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. The elements or functions of the present application are not beyond those recognized in the art or the courts as being well-understood, routine, and conventional activity. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues on pages 16 to 19 that Hinz fails to disclose or suggest the claimed features of amended claim 1. Applicant asserts that the general disclosure of Hinz is about assessing performance level of business core processes. Specifically, Hinz discloses and suggests a method to assess performance level of key assessment areas within processes of a Medicaid program. Applicant states that unlike Hinz, the present application relates to a method for automated assessment of transaction processing, implemented by a processor, using trained machine learning models for executing actionables via a transaction processing system including steps to act on predefined parameters. Hinz, on the other hand, does not teach or suggest that the machine learning models are trained using machine learning techniques and that the HPCA model disclosed in Hinz carries out a particular program and cannot be equated to trained machine learning models. Applicant then describes how the claimed invention addresses the drawback of existing technologies. Specifically, the teachings of Hinz do not disclose machine learning and cannot contemplate machine learning models. Applicant describes the disclosure of Hinz as being directed to determining a capability of an organization with performance assessment and this disclosure does not teach executing actionable using API calls as amended. Applicant asserts that the previously cited disclosure of Hinz cannot be equated to the step of generating one or more actionables which has presently been amended to clarify the language. Applicant also points out that unlike Hinz, the claimed invention is an end-to-end automated method that causes execution of actions based on categorization and computation of probability of predefined parameters. Applicant submits that a person skilled could not have arrived at the amended claim 1.


Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that Hinz is a much narrower interpretation of the applicant’s claims. While Hinz does disclose making an assessment, examiner points out that this is not far removed from the applicant’s claims as the applicant’s own specification ([0018] to [0026]) discloses performing a transaction assessment by the transaction assessment engine on the outcomes of transaction processing which is broadly claimed. While the applicant’s claims do not disclose what type of transaction claims are involved, Hinz narrowly discloses that their assessment is on a Medicaid program. Examiner further points out that while Hinz does disclose an HPCA model, examiner points out that the citations for the newly added limitations reference the capability assessment model which, contrary to the applicant’s assertions, is a machine learning model. For example, in column in 10 that the capability assessment logic may implement an expert system e.g. based on a neural network. In regards to generating actionables, examiner points out that Becerra has been cited to teach that aspect of the claim and not Hinz. However, Hinz has been cited to teach executing the actionables using API calls.

On pages 20 to 22 the applicant argues that Becerra fails to cure the deficiencies of Hinz, in that, Becerra addresses the problem of paper and time intensive validation process by insurance companies before a decision can be made whether to pay a claimant. Becerra discloses and suggests a system for processing insurance claims by an insurance company through a validation process that relies upon third party-supplied data for credibility of claims (See
Abstract of Becerra), which is far removed from the teachings of the claimed invention, as recited in amended claim 1. Applicant submits that Becerra is divergent from the teachings of the claimed invention and does not disclose categorizing using trained machine language models, let alone, disclosing that machine learning models are trained using machine learning techniques based on historical data that includes previous transactions, as required by amended claim 1. The applicant cites [0031] of the specification to assert that in an example, an actionable may be generated if the probability of a member leaving a health plan exceeds corresponding threshold limit, and in another example, the probability of a successful claim adjustment is below the corresponding threshold limit. The actionables are executed by using API calls to the transaction processing system as required by amended claim 1. Applicant concludes by stating that a skilled person would not be motivated to combine the cited arts to arrive at the claimed invention, as recited in amended claim 1. Applicant also submits that Cella teaches and suggests a system having a data collection circuit to monitor a status of a loan and the loan's collateral and fails to cure the deficiencies of Hinz and Becerra and as such does not render the said claims obvious. Applicant requests the Examiner to withdraw the 35 U.S.C. 103 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that new paragraphs from Becerra and Hinz have been cited to teach the added limitations including executing the actionables using API calls. Additionally, Cella has been cited to teach that the probability is based on one or more machine learning models. In response to applicant's argument that Becerra fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. actionable may be generated if the probability of a member leaving a health plan exceeds corresponding threshold limit and an actionable may be generated if the probability of a successful claim adjustment is below the corresponding threshold limit) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “generating actionables based on a comparison
between the computed probability of the one or more predefined parameters with
corresponding predefined thresholds” would not be limited to the probability of a member leaving a health plan exceeding a threshold or the probability of a successful claim adjustment being below a threshold. Therefore, the 103 rejection is maintained.


Prior Art Cited but Not Relied Upon
Kumar, M., Ghani, R., & Mei, Z. S. (2010, July). Data mining to predict and prevent errors in health insurance claims processing. In Proceedings of the 16th ACM SIGKDD international conference on Knowledge discovery and data mining (pp. 65-74).
This reference is relevant because is discloses using machine learning in automated claims processing.


Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626